Case
Case 1:21-cv-00333-PKC-TAM
     1:21-cv-00333-PKC-SJB Document
                           Document 13
                                    19 Filed
                                       Filed 03/30/21
                                             05/27/21 Page
                                                      Page 51 of
                                                              of 61 PageID
                                                                    PageID #:
                                                                           #: 33
                                                                              41



                        DISCOVERY PLAN WORKSHEET

                               Phase I (Pre-Settlement Discovery)


 Deadline for completion of Rule 26(a) initial disclosures and any          6/25/21
 HIPAA-complaint records authorizations:

 Completion date for Phase I Discovery as agreed upon by the parties:
 (Reciprocal and agreed upon document production and other discovery        7/27/21
 necessary for a reasoned consideration of settlement. Presumptively 60
 days after Initial Conference.)

 Date for initial settlement conference:                                     8/17/21
 (Parties should propose a date approximately 10-15 days after the
 completion of Phase I Discovery, subject to the Court’s availability)

                               Phase II (Discovery and Motion Practice)


 Motion to join new parties or amend the pleadings:                          8/25/21
 (Presumptively 15 days post initial settlement conference)

 First requests for production of documents and for interrogatories due     9/10/21
 by:
 (Presumptively 15 days post joining/amending)

 All fact discovery completed by:
 (Presumptively 3.5 months post first requests for                           12/10/21
 documents/interrogatories)

 Exchange of expert reports completed by:                                    12/20/21
 (Presumptively 30 days post fact discovery)

 Expert depositions completed by:                                             1/6/22
 (Presumptively 30 days post expert reports)

 COMPLETION OF ALL DISCOVERY BY:                                              1/6/22
 (Presumptively 9 months after Initial Conference)

 Final date to take first step in dispositive motion practice:
 (Parties are directed to consult the District Judge’s Individual Rules        1/27/22
 regarding such motion practice. Presumptively 30 days post completion of
 all discovery)

 Do the parties wish to be referred to the EDNY’s mediation program             YES
 pursuant to Local Rule 83.8?
